Hill, J.
1. Tlie general grounds of the motion for a new trial are not referred to in the brief of counsel for the plaintiff in error, and, under repeated rulings of this court, will be treated as abandoned.
2. Under the pleadings and evidence in this case, whether or not the plaintiff by the exercise of ordinary care could have avoided the consequences of the alleged negligence of the defendant was a question for the jury. Miller v. Smythe, 95 Ga. 288 (22 S. E. 532).
3. The grounds of the amended motion for a new trial, which complained in some instances of excerpts from the charge, and in others of omissions to charge without request, and others of refusals of requests to charge, furnish no cause for the grant of a new trial, when considered in the light of the evidence and the entire charge as given.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.